In the
             Court of Appeals
     Second Appellate District of Texas
              at Fort Worth
            ___________________________

                 No. 02-19-00320-CR
                 No. 02-19-00321-CR
                 No. 02-19-00322-CR
            ___________________________

      DERRICK RESHORD WALTON, Appellant

                           V.

                THE STATE OF TEXAS


          On Appeal from the 431st District Court
                   Denton County, Texas
Trial Court Nos. F17-2958-431, F17-2959-431, F17-2960-431


      Before Sudderth, C.J.; Womack and Wallach, JJ.
        Memorandum Opinion by Justice Womack
                           MEMORANDUM OPINION

      On August 26, 2019, Derrick Reshord Walton filed a notice of appeal from the

trial court’s orders finding his bonds insufficient in three pending cases. This is not

the first time that Walton has attempted to appeal these very issues regarding these

same cases. See Walton v. State, Nos. 02-18-00396-CR, 02-18-00397-CR, 02-18-00398-

CR, 2018 WL 6424242, at *1 (Tex. App.—Fort Worth Dec. 6, 2018, no pet.)

(dismissing Walton’s notice of appeal aimed at challenging the trial court’s verbal

denial of his attempts to reduce bail in the same three cases he now appeals and

dismissing the appeals for want of jurisdiction).

      On September 4, 2019, we sent Walton a letter explaining our concern that we

lack jurisdiction over these appeals because the trial court has not entered any

appealable orders. See McKown v. State, 915 S.W.2d 160, 161 (Tex. App.—Fort Worth

1996, no pet.); see also Ragston v. State, 424 S.W.3d 49, 52 (Tex. Crim. App. 2014)

(holding that courts of appeals lack jurisdiction to hear interlocutory appeals of

pretrial orders regarding excessive bail or denial of bail). Between October 7 and 15,

2019, Walton responded three times to this court’s letter. Rather than showing that

the trial court had entered any appealable orders, Walton argued that his bail is

oppressive, that his court-appointed attorney is ineffective, and that he is being

illegally detained. He has also requested preparation of both the clerk’s and reporter’s

records. Because Walton has not demonstrated that we have jurisdiction over these

appeals, we dismiss them for want of jurisdiction. See Tex. R. App. P. 43.2(f).

                                            2
                                  /s/ Dana Womack

                                  Dana Womack
                                  Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: October 31, 2019




                              3